Citation Nr: 1627821	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-27 640	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1963 to January 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On the Veteran's July 2014 substantive appeal, he requested a live video conference hearing before a Veterans Law Judge.  He was scheduled for such a hearing in September 2015; however, the Veteran did not attend his scheduled hearing, nor did he ask for the hearing to be rescheduled.  His request is thus considered withdrawn.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a decision of January 2002, the RO denied the claim of service connection for diabetes mellitus on the basis that the Veteran did not have service in Vietnam and therefore, could not establish service connection for diabetes mellitus based on presumed Agent Orange exposure.

2.  The additional evidence received since the RO's January 2002 decision is not redundant or cumulative of evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus.



CONCLUSIONS OF LAW

1.  The January 2002 RO decision, which denied the Veteran's claim of service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran first sought service connection for diabetes mellitus in a July 1994 claim.  The RO denied this claim in a January 1995 rating decision.  The Veteran did not appeal the decision.  The Board notes a March 1995 correspondence was received from the Veteran related to a mysterious 1982 illness, however, it did not express dissatisfaction or disagreement with the January 1995 decision and a desire to contest the result; nor was it new and material evidence. 

Thereafter, the Veteran's representative filed a March 2001 claim to reopen indicating the Veteran was supporting a claim of service connection for diabetes due to Agent Orange.  The RO denied the claim in a January 2002 rating decision on the basis that the Veteran presented no evidence which demonstrated service in the Republic of Vietnam.  No new and material evidence was received within one year of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal the decision.  Therefore, the January 2002 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In October 2010, the Veteran submitted the instant request to reopen the claim of service connection for diabetes, which was then denied in the July 2012 rating decision.  The evidence associated with the claims file since the January 2002 rating decision includes an October 2010 statement from the Veteran and the July 2014 substantive appeal.  This evidence is new because it was not previously submitted to agency decision makers.  These lay statements are in support of his contention for presumptive exposure to herbicides in Thailand, including during a temporary 90 day security detail with the Thai military, which placed him in close proximity to the perimeter of the base.

The Board finds that the statements from the Veteran constitute evidence of possible exposure to Agent Orange in Thailand.  The additional evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claim is reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for diabetes mellitus is reopened and to this limited extent, the appeal is granted.


REMAND

Having reopened the Veteran's claim of service connection for diabetes mellitus, the Board finds that additional development is needed for the claim on appeal.

The Veteran has a current diagnosis of diabetes mellitus.  A diagnosis was first recorded in February 1991, and the March 2011 VA examination confirmed an ongoing diagnosis of diabetes with treatment including an insulin pump.

Further development is required to determine if the Veteran was exposed to herbicides during his service in Thailand, entitling him to presumptive service connection under 38 C.F.R. § 3.309(e).

The Veteran contends that he was exposed to herbicides while stationed in Thailand, and that such exposure caused his diabetes.   An October 2010 statement indicates that during his service in Thailand, there was a period of low security on the base.  He indicates that for 90 days he served as a security augmenter with the Thai military in jungle outposts, on what was referred to as "tiger flight."  He states that from 2300 to 0700 his duties included securing the outer perimeter of U-Tapao Airfield.  Additionally, in the July 2014 substantive appeal, the Veteran similarly reports that although his military occupational specialty does not qualify him for presumptive service connection, for 90 nights he was loaned to the security forces "tiger flight."  He indicates he was in a foxhole on perimeter guard with two Thai nationals among jungle plants.  He further notes that he is not certain if any orders were generated or documented in regard to his security detail, as it was a temporary loan.

The Veteran's service personnel records reflect that, during his extensive military service, he served in Thailand on the Ubon Airfield for one year, August 1968 to August 1969.  His military occupational specialties were production control technician, technical training instructor and electrical technician.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era in the VA Adjudication Manual.  See VBA Manual M21-1, IV.ii.1.H.5 (2015).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Exposure to base perimeters must be reflected by the Veteran's military occupational specialty (such as a security policeman, a security patrol dog handler, or a member of a security police squadron), performance evaluations, or other credible evidence.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  In the instant case, these provisions should be accomplished on remand.

Thus, a remand is necessary to determine whether the Veteran was exposed to herbicides during his one year of service in Thailand.  The AOJ should give the Veteran another opportunity to provide information regarding his claimed herbicide exposure for Joint Services Records Research Center (JSRRC) verification purposes.  

Moreover, a VA examination should be scheduled in connection with the claim.  Diabetes mellitus is listed as a chronic disease that is presumed service connected if manifested to a compensable degree within a year of separation from service.  See 38 C.F.R. § 3.309(a).  Although the first record diagnosis was in February 1991, a VA examiner should address whether the Veteran's diabetes mellitus had its onset during or within a year of separation from service, even if not clinically diagnosed in a medical record at that time.

Accordingly, the case is REMANDED for the following actions:

1.  Take all action required by the M21-1 with regard to claims such as this one involving claimed exposure to Agent Orange in Thailand during the Vietnam Era, including VBA Manual M21-1, IV.ii.1.H.5.

In particular, give the Veteran an opportunity to provide any additional information regarding his reported exposure to herbicides during a temporary 90 day loan as a security augmenter with the Thai military, which may have exposed him to the perimeter of the base, while he was stationed in Thailand, from August 1968 to August 1969.  

Verification is also required as to whether all service personnel records have been obtained and associated with the claims file.  If additional records exist, take all indicated action to contact the appropriate authorities and attempt to secure the Veteran's complete service personnel records.  If no additional records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

2.  Thereafter, a request should be sent to the U.S. Army and JSRRC for any information it can provide to corroborate the Veteran's claimed exposure to Agent Orange while in Thailand from August 1968 to August 1969.

The JSRRC should also attempt to verify the nature of his duties in the occupational specialties of production control technician, technical training instructor and electrical technician and whether such duties would have placed him near the perimeter of any base.

3.  Thereafter, produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure in the Republic of Thailand.

4.  Schedule a VA examination in connection with the diabetes mellitus claim by an appropriate medical professional.  The complete claims file should be reviewed by the designated examiner.

Based on an examination, interview with the Veteran and a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during service or within a year of separation from service (January 1985).  

The examiner should consider the February 1991 record that currently shows the earliest diagnosis of "probable diabetes type II."  The examiner should attempt to determine when the Veteran's diabetes mellitus first manifested.

A complete rational or explanation should be provided for any opinion reached.

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


